



COURT OF APPEAL FOR ONTARIO

CITATION: Royal Bank of Canada v. Sanders, 2018 ONCA 165

DATE: 20180216

DOCKET: C63788

Hourigan, Roberts and Nordheimer JJ.A.

BETWEEN

Royal Bank of Canada

Plaintiff/

Respondent

and

Guy Joseph Sanders and Gloria Sanders

Defendants/

Appellant

Guy Sanders, appearing in person

David Silver, counsel to Aaron Wachna, former counsel to
the appellant

Natalie Marconi, for the respondent

Heard: February 13, 2018

On appeal from the order of Justice James Diamond of the
Superior Court of Justice, dated April 21, 2017.

APPEAL BOOK ENDORSEMENT

[1]

The appellant, Guy Sanders, appeals the order of the motion judge
granting the Royal Bank of Canadas motion for summary judgment and dismissing
the appellants counterclaim.

[2]

Mr. Sanders appeals on the basis that the motion judge erred in failing
to accept late-filed materials for the summary judgment motion. In support of
his position, he has brought a motion to adduce fresh evidence on the appeal,
which includes an affidavit from his lawyer advising that he misdiarized the
filing date for the summary judgment motion.

[3]

We are not persuaded that the motion judge erred in refusing to accept
the late-filed materials. The motion judge considered the explanation proffered
by the appellants counsel and rejected if for the reasons he detailed in his
endorsement. In our view, there is no basis to interfere with the motion judges
exercise of his discretion and we decline to do so.

[4]

We also deny the motion for leave to adduce fresh evidence. There is no
explanation regarding why this material was not adduced at the time of the
summary judgment motion. We are also of the view that the evidence would have
made no difference in the motion judges analysis regarding the late-filed
materials. It is clear from the lawyers evidence that the misdiarizing of the deadline
was not relevant because counsel for the appellant believed that he was not
obliged to file materials until he had received complete answers to
undertakings.

[5]

The appeal is dismissed. Mr. Sanders shall pay costs to the respondent
in the all-inclusive sum of $25,000. These costs are awarded on a substantial
indemnity basis on the ground that costs on a higher scale are provided for in
the loan agreement entered into by the parties.


